EXHIBIT 10.10

 

OPTION AGREEMENT

 

This OPTION AGREEMENT (“Agreement”) to lease property, is made this 20th day of
January, 2004 (“Effective Date”) by and between Henry J. Brabham, IV and Gail T.
Brabham hereinafter collectively referred to as LESSOR, and Colonial Downs L.P.,
a Virginia limited partnership or its assignee, hereinafter referred to as
LESSEE.

 

WITNESSETH:

 

LESSOR hereby grants LESSEE the Option to lease certain property in Vinton,
Virginia as follows:

 

1. GRANT OF OPTION: For one hundred twenty (120) days (“Option Period”)
following execution of this Agreement, LESSOR grants to LESSEE the option to
lease (“Option”) the property outlined herein.

 

2. OPTION PRICE: LESSEE shall pay to LESSOR upon execution of this Agreement,
$5,000 as consideration for such Option. Such amount shall be non-refundable but
applicable against the first month’s rent under the Lease in the event LESSEE
exercises the Option.

 

3. PROPERTY: That certain property on Vineyard Road, Vinton, Virginia comprised
of approximately 8.539 acres of land and improvements thereon, if any, and which
are Parcels # 060.20-03-81.02.0000 and 060.20-03-81.03.0000 of the Tax Maps for
Vinton, Virginia (“Property”). A map of the Property is attached as Exhibit A.

 

4. LEASE. The lease between the parties (“Lease”) shall reflect the terms of
this Agreement and be in substantially the same form as that attached as Exhibit
B. The Lease shall be executed within five (5) days following exercise of the
Option as provided herein.

 

5. DUE DILIGENCE: Upon execution of this Agreement, LESSEE will evaluate the
Property. During such evaluation, LESSEE shall conduct such tests as it deems
necessary in its sole discretion, including but not limited to environmental and
geotechnical tests and preparation of a survey and title report. LESSOR shall
cooperate with LESSEE during its evaluation, including providing access to the
Property, and provide to LESSEE copies of existing reports concerning the
Property.



--------------------------------------------------------------------------------

6. EXERCISE OF THE OPTION: If LESSEE decides to exercise the Option granted
herein, LESSEE will notify the LESSOR of its decision in writing before the end
of the Option Period and the parties shall proceed to Lease execution as
provided herein. If the LESSEE does not notify LESSOR before the end of the
Option Period, then this Agreement shall expire and neither party shall have any
further liability hereunder.

 

7. LESSEE IMPROVEMENTS: LESSEE may, at LESSEE’S expense, construct one or more
buildings and parking lot and other improvements on the Property, as it deems
desirable, subject to applicable building codes. LESSOR agrees to cooperate with
LESSEE in obtaining necessary governmental approvals for the construction and
operation of such improvements and to execute such applications, consents, and
estoppel certificates as may be required by governmental authorities or LESSEE’s
lenders.

 

8. OPTION TO BUY: The Lease will grant the LESSEE the option to buy (“Option to
Buy”) the Property for $800,000 (“Purchase Price”).

 

9. NOTICES: Any notice, request or demand required or permitted to be given
pursuant to this Agreement shall be in writing and shall be deemed sufficiently
given if, delivered by hand by messenger at the address of the intended
recipient, sent prepaid by Federal Express (or a comparable guaranteed overnight
delivery service), or deposited in the United States first class mail
(registered or certified, postage prepaid, with return receipt requested),
addressed to the intended recipient, at the intended recipient’s address set
forth below, or at such other address as the intended recipient may have
specified by written notice to the sender given in accordance with the
requirements of this Paragraph. Any such notice, request or demand so given
shall be deemed given on the day it is delivered by messenger at the specified
address, or on the day of deposit in the United States Mail, as the case may be.

 

For the LESSOR:

   Henry Brabham, IV              Vineyard Road      Vinton, Virginia

With a Copy to:

  

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

For the LESSEE:

   David C. Grunenwald      Vice-President of Development/Leasing      1231 Main
Avenue      Cleveland, OH 44113

 

2



--------------------------------------------------------------------------------

With a Copy to:

   James L. Weinberg, Esq.      Hirschler Fleischer      P.O. Box 500
(23218-0500)      15th Floor      701 East Byrd Street      Richmond, Virginia
23219

 

10. CHOICE OF LAWS: This Agreement shall be construed under the laws of the
Commonwealth of Virginia.

 

11. AUTHORITY: Each party signing below warrants and represents that he or it
has the authority to execute this Agreement. This Agreement shall be binding on
and inure to the benefit of each party’s successors and assigns.

 

3



--------------------------------------------------------------------------------

12. AGENCY DISCLOSURE AND LEASING FEE: LESSEE agrees to pay the leasing firm,
Olde Colony Realty, Inc. and its agent, Galen Conner, its agreed upon leasing
commission. Otherwise, each party warrants to the other that no third party is
entitled to a commission in connection with a lease or sale of the Property to
LESSEE, pursuant to the Lease and Option to Buy granted herein.

 

Agreed and Accepted as of the Effective Date.

 

LESSEE:

 

Colonial Downs, L.P.

By:     Stanley Racing Corp., General Partner

   

By:

 

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

LESSOR:

 

--------------------------------------------------------------------------------

Henry J. Brabham IV  

 

--------------------------------------------------------------------------------

Gail T. Brabham

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

Property Map

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

GROUND LEASE

 

This GROUND LEASE (“Lease”) is made as of the      day of                     ,
2004 (the “Effective Date”), between Henry Brabham, IV and Gail T. Brabham
(collectively “LESSOR”) and Colonial Downs L.P., a Virginia limited partnership
(“LESSEE”).

 

RECITALS.

 

A. LESSOR is the owner of property which consists of approximately 8.3539 acres
of land located on Vineyard Road, in Vinton, Virginia (“Property”). A map of the
Property is attached as Exhibit A.

 

B. LESSEE intends to lease from LESSOR the Property and construct a building of
approximately 15,000 square foot of floor area on the Property, as well as all
necessary site work and utility installations for use as an satellite wagering
facility (collectively the “Building”), as well as certain parking areas,
drives, sidewalks, lighting fixtures and landscaped areas (collectively the
“Parking Facilities “), all in accordance with plans and specifications which
are subject to LESSOR’s reasonable approval in writing by LESSOR. The Building
and the Parking Facilities shall be referred to collectively herein as the
“Improvements”.

 

C. LESSEE will lease the Property and construct the Improvements on the terms
and conditions set forth herein. The Property and Improvements shall be referred
to collectively herein as the “Premises”.

 

WITNESSETH

 

NOW THEREFORE, in consideration of the mutual promises hereinafter set forth,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, LESSOR and LESSEE hereby agree as follows:

 

1. AGREEMENT TO LEASE

 

A. Grant. LESSOR hereby leases to LESSEE and LESSEE hereby takes from LESSOR the
Property and agrees to use, occupy and lease the same in accordance with the
terms and provisions hereof. The Property shall be free of mortgages and other
liens and encumbrances for the benefit of LESSOR, except utility easements and
public rights-of-way.

 

B-1



--------------------------------------------------------------------------------

B. Term. The term (the “Term”) of this Lease shall commence as of the Effective
Date. Rent, as prescribed herein, shall commence on the earlier to occur of the
issuance of a certificate of occupancy for the Improvements, and six months from
the date of this Lease (the “Rent Commencement Date”). The initial Term shall
end on the last day of the fifth (5th) Lease Year (as defined below) thereafter,
unless sooner terminated or extended as hereinafter provided. The term “Lease
Year” as used herein shall mean a period of twelve (12) consecutive calendar
months, provided, however, that the first Lease Year shall begin on the Rent
Commencement Date and shall end on the last day of the twelfth (12th) full
calendar month thereafter. The second Lease Year shall commence on the next
succeeding day. Subsequent Lease Years shall begin and end on the anniversary of
the first and last day of the second Lease Year, respectively. In addition,
LESSOR grants to LESSEE the right to extend the Term for five (5) renewal
periods (“Renewal Periods”) of five (5) years each, which may be exercised by
written notice to the LESSOR sixty (60) days before the end of the Term or then
current Renewal Period, as applicable.

 

2. RENT.

 

A. Base Rent. LESSEE agrees to pay LESSOR for the Property, without demand,
offset or deduction, base annual rent (“Base Rent”) in the amount of One Hundred
Twenty Thousand Dollars ($120,000). Base Rent shall increase beginning on the
first day of each Renewal Period by 10% over the Base Rent of the Term or the
preceding Renewal Period.

 

B. Commencement. Base Rent shall be payable in advance in lawful money of the
United States in monthly installments during the Term of this Lease, beginning
on the Rent Commencement Date, and continuing thereafter on or before the first
day of each month during the Term (each such date being referred to herein as a
“Due Date”). All Rent due under this Lease shall be payable by LESSEE to LESSOR
at LESSOR’s address set forth in Paragraph 27 below or to such other place as
LESSOR shall from time to time designate in writing. Rent mailed shall be deemed
paid on the date payment is received by LESSOR. If the Rent Commencement Date or
termination date is not the first day of the month, Base Rent shall be prorated
for the number of days this Lease is in effect during such months.

 

C. Late Charge; Default Rate. If LESSEE fails to pay Base Rent within five (5)
days after the Due Date, LESSEE shall promptly pay to LESSOR a service charge of
five percent (5%) of the Rent then due. If any installment of the Base Rent is
not paid when due and remains unpaid after expiration of any applicable cure
period provided for herein, such Rent, as increased by the five percent (5%)
service charge, shall bear interest from the Due Date at an annual rate equal to
8% until paid.

 

B-2



--------------------------------------------------------------------------------

3. CONSTRUCTION OF FACILITIES. Promptly after the execution and delivery of this
Lease, LESSEE shall turn the Property over to LESSEE and LESSEE shall take or
cause to be taken all actions necessary for the installation of the Improvements
(“LESSEE’s Work”).

 

4. USE OF PREMISES. The Premises shall be used and occupied only for uses
permitted under the zoning district in which the Premises is located (the
“Permitted Uses”).

 

5. CONSTRUCTION OF IMPROVEMENTS

 

A. LESSEE’s Work. LESSEE shall promptly commence LESSEE’s Work and pursue
LESSEE’s Work with due diligence to completion in a good and workmanlike manner
and in compliance with LESSEE’s Plans (defined below), all applicable laws,
orders and regulations of all governmental authorities having jurisdiction over
the construction of the Improvements. All costs of such construction, including,
without limitation, engineering and architectural expenses, survey expenses,
costs of all required licenses and permits and actual construction costs, shall
be borne solely by LESSEE. The Improvements shall be completed in accordance
with plans and specifications (“LESSEE’s Plans”) which shall be submitted by
LESSEE to LESSOR for LESSOR’s written approval (Building exterior and Parking
Facilities only) prior to the beginning of any such construction, which approval
shall not be unreasonably withheld, conditioned, or delayed. LESSEE shall have
the right, at LESSEE’s sole expense, from time to time to submit, in its own
name or in LESSOR’s name if so required, applications for such building permits
and other construction approvals, and with the prior written approval of the
LESSOR, which approval shall not be unreasonably withheld, delayed, or
conditioned. LESSOR will, at no out-of-pocket cost to LESSOR, join in such
applications if requested to do so by LESSEE. During the course of construction
of the Improvements, LESSOR may enter upon the Property during business hours
for purposes of inspecting the work.

 

B. Acceptance of Premises. LESSEE hereby accepts the Property “AS IS, WHERE IS”
condition as of the date hereof subject to all applicable zoning, municipal,
county and state laws, ordinances and regulations governing use and occupancy of
the Property, and any covenants or restrictions of record. LESSEE acknowledges
and agrees that LESSOR has made no representations or warranties as to the
present or future use or condition of the Property and shall not be responsible
for obtaining any licenses or permits necessary for LESSEE to construct the
Improvements or to occupy or conduct the Permitted Uses on the Property.

 

C. Title. Title to the Improvements, as well as all furniture, equipment and
trade fixtures (collectively “Trade Fixtures”), shall be vested in

 

B-3



--------------------------------------------------------------------------------

LESSEE for the Term. At such time as this Lease expires or is terminated,
whether by operation of law or otherwise, title in the Improvements but not the
Trade Fixtures shall automatically vest in LESSOR without the necessity of any
further action by LESSOR or LESSEE.

 

6. ASSIGNMENT AND SUBLEASING.

 

A. Right to Assign. Except for transfers to Affiliates (as defined herein),
LESSEE may not assign this Lease or any interest herein, without in each
instance having first obtained LESSOR’s prior written approval, which approval
shall not be unreasonably withheld, delayed, or conditioned.

 

B. Right to Sublet. LESSEE may not sublet the Premises, in whole or part,
without the prior written approval of the LESSOR, which approval shall not be
unreasonably withheld, delayed, or conditioned.

 

C. Affiliate. As used herein, an “Affiliate” shall be (i) any entity that
directly or indirectly through one or more intermediaries controls or is
controlled by or is under common control with LESSEE or (ii) any entity of which
is a general partner or trustee, or with respect to which LESSEE serves in a
similar capacity.

 

7. MORTGAGES OF LESSEE’S INTEREST. LESSOR shall not mortgage its interest in the
Property during the Term, including Renewal Periods, of this Lease. LESSOR
acknowledges that LESSEE may be obligated to mortgage its interests hereunder to
Wells Fargo Bank, N.A., as trustee, or any successor trustee under an indenture
with Jacobs Entertainment, Inc., parent of LESSEE, and hereby consents to such
mortgage.

 

8. TAXES.

 

A. Obligation to Pay. As used herein, “Taxes” shall mean all real estate taxes,
assessments and other governmental, quasi-governmental or private levies and
charges of every kind, including any assessments, reimbursements or charges that
may be imposed on the Premises, whether general or special, ordinary or
extraordinary, unforeseen or foreseen (including any interest or penalty) or
which may be imposed, levied, assessed or confirmed by any lawful taxing
authorities or which may become a lien or charge on or against all or any part
of the Premises at any time during the Term, or any tax in lieu thereof. LESSEE
shall pay to LESSOR, or directly to the taxing authority at least ten (10) days
prior to delinquency, all Taxes assessed against the Premises and shall
simultaneously provide evidence of such payment to LESSOR.

 

B-4



--------------------------------------------------------------------------------

B. Contest. LESSEE may, if in good faith and upon reasonable grounds it disputes
the amount or validity of any Taxes, contest and defend against the same and in
good faith diligently conduct any necessary proceedings to prevent and avoid the
same. LESSOR agrees that any contest or review initiated by LESSEE as provided
herein may be maintained at the election of LESSEE in the name of LESSEE or in
the name of LESSOR or in the name of both LESSOR and LESSEE. LESSOR agrees to
join in any such contest or review if required by law or regulations and further
agrees to execute and acknowledge such documents, instruments, assents and other
papers as may be required or necessary, all at no cost to LESSOR. The legal
proceedings referred to in this Subparagraph which may be prosecuted by LESSEE
shall include appeals from any judgments, decrees, or orders and such review or
determinations of any administrative bodies and offices as may be appropriate.
Taxes payable by LESSEE hereunder shall be prorated during the first Lease Year
and the last Lease Year on a calendar year basis.

 

C. Personal Property Tax. LESSEE shall be liable for and shall pay by the due
date all taxes levied against any personal property or trade fixtures placed by
LESSEE in or about the Premises.

 

9. MECHANICS’ LIENS. LESSEE covenants not to permit any lien to be filed against
the Premises on account of nonpayment or disputes with respect to labor or
materials furnished to the Premises or Improvements for or on behalf of LESSEE
or any party claiming by, through, or under LESSEE, nor shall it permit any
judgment lien or attachment to lie against the Premises. Should any lien of any
nature, including but not limited to the foregoing, be filed against the
Premises, other than liens created or caused by LESSOR, LESSEE shall, within
sixty (60) days, cause said lien to be removed by payment, substitution of
collateral, posting a bond therefor, or such other method as may be acceptable
to LESSOR in its sole discretion. LESSEE shall indemnify, defend, and hold
LESSOR harmless from any liability or expense incurred by LESSOR on account of
any such claim, including, but not limited to, LESSOR’s reasonable attorneys’
fees.

 

10. MAINTENANCE, REPAIRS AND REPLACEMENTS.

 

A. Obligations to Maintain Building. During the Term, LESSEE shall keep the
Improvements in a clean, orderly condition, free of dirt, rubbish, and termites
and other insects. In addition, LESSEE shall be solely responsible for all
maintenance, repairs and replacements of and to the Improvements, including, but
not limited to, maintenance, repairs and/or replacements to the foundations,
ceilings, floors, roof, lighting, walls, plumbing, heating, electrical, air
conditioning, plate glass and windows and all other interior and exterior
components of the Building and LESSEE’s signage whether attached to or detached
from the Building.

 

B-5



--------------------------------------------------------------------------------

B. Surrender. At the termination of this Lease, LESSEE shall deliver the
Premises to LESSOR in broom clean condition, and otherwise in the same good and
sanitary order and condition in which LESSEE is obligated to maintain the
Premises during the Term, reasonable wear and tear excepted.

 

11. ALTERATIONS, CHANGES, AND IMPROVEMENTS.

 

A. Permitted Alterations. LESSEE shall not make or permit any alterations,
additions or improvements to the exterior of the Building or Parking Facilities,
without the prior written consent of the LESSOR which shall not be unreasonably
withheld, delayed, or conditioned. The cost of making such alterations,
improvements or additions and preparing said plans shall be borne by LESSEE. All
such work shall be done in a good and workmanlike manner. All such work shall
comply with all laws, ordinances or regulations of any governmental or
administrative agency having jurisdiction over the Premises, including any
appropriate boards, commissions and underwriting agencies now or hereafter
exercising similar rights and powers.

 

B. Trade Fixtures. LESSEE shall have the right at all times and at its sole
expense to install LESSEE’s Trade Fixtures, provided that LESSEE complies with
all applicable governmental laws, ordinances and regulations. LESSEE shall upon
the termination of this Lease, remove any of LESSEE’s previously installed Trade
Fixtures, provided further that LESSEE shall immediately repair any damage
caused by such removal.

 

12. ESTOPPEL CERTIFICATES. LESSEE and LESSOR each agree at any time and from
time to time within ten (10) days after a written request, to execute,
acknowledge and deliver to the other a statement, in writing, and in form and
substance reasonably acceptable to LESSOR and LESSEE, certifying that this Lease
is unmodified and in full force and effect (or if there have been modifications
that this Lease is in full force and effect as modified and stating the
modifications), and the dates to which the Rent and other charges have been paid
in advance, if any.

 

13. DELIVERY OF POSSESSION. Possession of the Property shall be delivered to
LESSEE upon execution of this Lease. LESSEE shall have the right to specific
performance to compel delivery of possession as provided herein.

 

14. UTILITIES.

 

A. Connection to Utilities. LESSEE shall arrange for the construction,
installation, connection and operation of, and shall pay the cost of, all
utility services, including, without limitation, water, sewer, gas, heat,
cooling, power, telephone service and all other services to the Premises during
the Term and

 

B-6



--------------------------------------------------------------------------------

LESSEE shall make payments when due directly to the utility or service company
involved. LESSEE’s obligation to pay its utility bills during the Term shall
survive the termination of this Lease. LESSOR shall not be required to pay for
any connection fees, services, supplies or upkeep in connection with utilities
or other services to the Premises.

 

B. Liability. LESSOR shall not be liable in damages or otherwise to LESSEE or to
persons or property, if any utility service to the Premises is interrupted or
terminated, unless caused by LESSOR’s gross negligence or willful misconduct,
nor shall any such interruption or termination be construed as an eviction
(actual or constructive) of LESSEE, nor work an abatement of any Rent, nor
relieve LESSEE from the obligation to fulfill each and every covenant or
condition of this Lease, other than as a result of LESSOR’s gross negligence or
willful misconduct.

 

15. COMPLIANCE WITH LAWS, REGULATIONS AND RESTRICTIONS. LESSEE shall comply with
all governmental laws, rules, orders, ordinances, directions, regulations, and
requirements of federal, state, county and municipal authorities, now in force
or which hereafter may be in force, which shall impose any duty upon LESSOR or
LESSEE with respect to the use, occupation or alteration of the Premises, or the
operations conducted by LESSEE at the Premises, whether material or incidental
to said use and shall promptly comply with all changes in governmental laws,
ordinances, regulations, orders and directives and all restrictions and
covenants of record affecting the Premises, including but not limited to the
correction, prevention and abatement of nuisances in, upon, or connected with
the Premises, all at LESSEE’s sole risk and expense.

 

16. FIRE AND CASUALTY DAMAGE. If the Property and/or Improvements are damaged or
destroyed by fire or other cause, LESSEE shall give immediate notice thereof to
LESSOR. The rights and obligations of LESSOR and LESSEE in the event of such
casualty shall be as follows:

 

A. Cost of Restoration Not Exceeding Fifty Percent of Replacement Value. If
during the Term of this Lease the Improvements are so damaged or destroyed by
fire or other casualty that the cost of restoration shall not exceed fifty
percent (50%) of the replacement value thereof, exclusive of foundations,
immediately prior to such damage, then the LESSEE, at its sole expense, shall
promptly repair, restore, and replace the buildings and other improvements upon
the Premises and refurnish such buildings and improvements in and to
substantially the same condition as before such damage or destruction. All
proceeds from insurance shall be paid to and retained by the LESSEE and utilized
first for purposes of payment of or reimbursement for the payment of, such
repair, restoration and replacement. If the amount of such insurance proceeds is
insufficient to pay the cost of all work required in connection with any such
damage or destruction, the LESSEE shall pay any additional sum required, and if
the amount of such insurance proceeds is in excess of the cost thereof, the
amount of the excess shall be retained by the LESSEE.

 

B-7



--------------------------------------------------------------------------------

B. Cost of Restoration Exceeding Fifty Percent of Replacement Value. If during
the Term of this Lease the Improvements are so damaged or destroyed by fire or
other casualty that the cost of restoration shall exceed fifty percent (50%) of
the replacement value thereof, exclusive of foundations, immediately prior to
such damage, then the LESSEE shall have the option, exercisable by written
notice to LESSOR within sixty (60) days after the occurrence of such fire or
other casualty of either (x) rebuilding or repairing the improvements to
substantially the same condition as before such damage or destruction, all in
accordance with the provisions of Subparagraph 16.A above, or (y) clearing the
site of all damaged or destroyed Improvements, in which event this Lease shall
terminate.

 

17. CONDEMNATION.

 

A. Condemnation of Fee Interest. LESSEE shall be entitled to all condemnation
awards for any taking under the power of eminent domain or purchase in lieu
thereof in excess of the sum of (i) the present value (as of the award date) of
$800,000 payable upon the expiration of the First Renewal Period and (ii) the
present value (as of the award date) of the remaining Base Rent payments until
the expiration of the First Renewal Period (such sum, the “Lease Value’). The
LESSOR shall be entitled to all such awards up to the amount of the Lease Value.
For purposes of this paragraph, the present value of amounts shall be calculated
using discount rates mutually acceptable to the parties. If any portion of the
Land is taken such that the LESSEE’s use of the Premises is or will be
materially impaired, the LESSEE shall have the right to terminate this Lease,
which right shall be exercised by LESSEE within sixty (60) days of such taking
by sending written notice to LESSOR of such election to terminate. However, if
such material impairment arises out of a taking of so many of the parking spaces
within the Premises as reduces the parking to less than 300 spaces or reduces
the parking ratio below that which is required by the zoning ordinance
applicable to the Premises, and LESSOR notifies LESSEE in writing within thirty
(30) days after notice of termination is given by LESSEE to LESSOR that LESSOR
will attempt to provide LESSEE with substantially similar alternative parking,
then this Lease shall terminate only if LESSOR is unable or unwilling to provide
the substantially similar alternative parking within sixty (60) days after
LESSOR notifies LESSEE that LESSOR will attempt to provide LESSEE with the
substitute parking. LESSOR shall have no obligation to provide or attempt to
provide such alternative parking. If any portion of the Property is taken such
that the LESSEE’s use of the Premises is not materially impaired, this Lease
shall continue with no reduction in Rent.

 

B-8



--------------------------------------------------------------------------------

B. Condemnation of Improvements. Notwithstanding the foregoing or anything
contained in this Lease to the contrary, if any of the Improvements are
condemned, taken under the power of eminent domain or purchased in lieu thereof,
and if after such taking, the Improvements may be completed or restored so as to
constitute a fully functional, complete building reasonably suitable for the
then LESSEE’s use thereof, the LESSEE shall be obligated to replace or restore
such Improvements and shall be entitled to receive the condemnation proceeds
derived from such taking of the Improvements except as hereinafter provided in
this Subparagraph 17.B. If after such taking the Improvements cannot be
completed or restored so as to constitute a fully functional, complete building
reasonably suitable for the LESSEE’s use thereof, then the LESSEE and the LESSOR
shall each have the right to terminate this Lease, which right shall be
exercised by LESSEE or LESSOR within sixty (60) days of such taking by sending
written notice to the other party of such election to terminate. If this Lease
is not terminated by either LESSOR or LESSEE hereunder, LESSEE shall be entitled
to the condemnation award allocated to the Improvements and LESSEE shall restore
the Improvements to substantially the same condition as existed prior to such
taking. If this Lease is so terminated by either LESSOR or LESSEE hereunder,
LESSOR shall be entitled to that portion of the condemnation awards equal to the
Lease Value and LESSEE shall be entitled to all condemnation awards in excess of
the Lease Value.

 

18. INDEMNIFICATION.

 

A. By LESSEE. LESSEE shall protect, indemnify and save harmless LESSOR from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) imposed upon or incurred by or asserted against LESSOR by
reason of (a) any occurrence, injury to or death of persons (including workmen)
or loss of or damage to property occurring on or about the Premises or any part
thereof or the adjoining sidewalks, curbs, vaults, vault space, if any, streets
or ways to the extent attributable to LESSEE, its agents, contractors,
employees, invitees or guests or which arises out of, or in the course of
LESSEE’s use and occupancy of the Premises, (b) any use, non-use or condition of
the Building or any part thereof, (c) performance of any labor or services or
the furnishing of any materials or other property in respect of the Premises or
any part thereof, or (d) any release or threat of a release of a hazardous
waste, hazardous substance or a pollutant or contaminant, including petroleum
and petroleum products, on or from the Building.

 

B. By LESSOR. LESSOR shall protect, indemnify and save harmless LESSEE from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses (including, without limitation, reasonable attorneys’
fees and expenses) imposed upon or incurred by or asserted

 

B-9



--------------------------------------------------------------------------------

against LESSEE by reason of any occurrence, injury to or death of persons
(including workmen) or loss of or damage to Premises to the extent attributable
to LESSOR, its agents, contractors, employees, invitees or guests. The
obligations of LESSOR under this Subparagraph arising by reason of any such
occurrence having taken place during the Term shall survive any expiration or
termination of this Lease.

 

C. Joint Liability. Where personal injury, death or loss or damage to property
are the result of the joint negligence or misconduct of the parties hereto, the
parties expressly agree to indemnify each other in proportion to their
respective share of such joint negligence or misconduct.

 

19. INSURANCE.

 

A. Required Coverages. At all times during the Term and at its sole cost and
expense, LESSEE shall obtain, maintain and keep in full force and effect, at its
sole expense, the following insurance:

 

(i) Property insurance on the Premises, including coverage against all risks
included within special peril coverage, in an amount not less than the current
replacement value of all Improvements, exclusive of the foundation, footings and
parking area;

 

(ii) Property insurance, including coverage against all risks included within
special peril coverage, upon property of every description owned by LESSEE and
located in the Improvements or for which LESSEE is legally liable or installed
by or on behalf of LESSEE including, without limitation, the Trade Fixtures and
all furniture, fittings, installations, other fixtures, inventory and any other
personal property in an amount not less than the full replacement cost thereof;

 

(iii) Commercial general liability and umbrella liability insurance coverage in
limits of not less than $ 1 million per occurrence and $2 million in the
aggregate.

 

(iv) Worker’s compensation and employer’s liability insurance in form and amount
required by law;

 

(v) During the construction of the Improvements or any permitted alterations
which are not covered by LESSEE’s then existing insurance as required above,
LESSEE shall maintain builder’s risk insurance in such amounts as shall be
required by LESSOR given the cost of the construction. If any portion of the
Improvements is completed and possession is taken by LESSEE, the builder’s risk
insurance policy shall be endorsed to provide specifically for the coverage of
any

 

B-10



--------------------------------------------------------------------------------

such completed portion under the terms and conditions of the policy, so as to
preclude the assertion of any and all defenses predicated on the possession and
use of the completed portion of the Improvements;

 

B. General Requirements. All policies shall be issued by insurers duly licensed
in the Commonwealth of Virginia, reasonably acceptable to LESSOR, and in form
reasonably satisfactory from time to time to LESSOR. Upon LESSOR’s written
request, LESSEE agrees that binding evidence of insurance will be delivered to
LESSOR. All policies shall obligate the insurers to notify LESSOR in writing not
less than thirty (30) days prior to any material change, reduction in coverage,
cancellation or other termination thereof and endeavor to give such notice prior
to any change or reduction in coverage, including those for nonpayment of
premium. The policies referred to in Subparagraph 19.A (iii) shall name, as
additional insureds, LESSOR and any other entity having an insurable interest or
liability in or relating to the Premises (including any mortgagee of LESSOR).
All such policies shall be primary and noncontributing with insurance carried by
LESSOR.

 

C. Waiver of Subrogation. LESSOR and LESSEE each waive any and all rights to
recover against the other or against the officers, directors, shareholders,
partners, joint venturers, employees, agents, customers, invitees or business
visitors of such other party, for any loss or damage to such waiving party
arising from any cause covered by any insurance required to be carried by such
party pursuant to this Paragraph 19 including any amount which may be covered by
deductible or self-insurance retainage or any other insurance actually carried
by such party to the extent of the limits of such policy. LESSOR and LESSEE
shall have included in their respective insurance policies waivers of their
respective insurers’ right of subrogation against the other party or anyone
claiming through or under such party that any such insurer may acquire against
the other by virtue of payment of any loss under the insurance covering the
Premises, the Improvements therein, or the contents thereof. If such a waiver
should be unobtainable or unenforceable, then such policies of insurance shall
expressly state and agree that such policies shall not be invalidated if the
insured, before the casualty, waives the right of recovery against any party
responsible for a casualty covered by the policy. LESSEE and LESSOR shall each
provide written evidence reasonably acceptable to the other that its insurer or
insurers have waived their rights of subrogation as provided above.

 

20. DEFAULT BY LESSEE.

 

A. Events of Default. The following events shall be deemed to be “events of
default” by LESSEE under this Lease:

 

(i) If any installment of the Rent is not paid when due and such default is not
cured within ten (10) days after written notice thereof from LESSOR to LESSEE
(provided LESSOR shall not be obligated to give written notice to LESSEE more
than two (2) times in any Lease Year).

 

B-11



--------------------------------------------------------------------------------

(ii) LESSEE’s failure to comply with any material term, provision or covenant of
this Lease, if such failure shall continue for more than thirty (30) days after
written notice thereof from LESSOR to LESSEE, or if such failure is not
reasonable susceptible to being cured within such thirty (30) day period, if
LESSEE fails to commence to cure such failure within such the thirty day period
and diligently prosecute such cure to completion;

 

(iii) If LESSEE shall become insolvent, or shall make a transfer in fraud of
creditors, or shall make an assignment for the benefit of creditors, or shall
fail to pay its debts and obligations as the same become due and payable;

 

(iv) If LESSEE shall file a petition under any section or chapter of the
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any state thereof; or LESSEE shall be adjudged bankrupt or insolvent
in proceedings filed against LESSEE thereunder; or

 

(v) If a receiver or trustee shall be appointed for all or substantially all of
the assets of LESSEE and such receiver or trustee shall within a reasonable time
fail to (a) affirm this Lease, (b) provide adequate assurances as to its ability
to perform all of the terms and conditions of this Lease as a receiver or
trustee for LESSEE, and (c) cure all defaults.

 

B. Remedies. Upon the occurrence of any of such events of default, LESSOR shall
have the right at LESSOR’s election to pursue, in addition to and cumulative
with any other rights LESSOR may have, at law or in equity, any one or more of
the following remedies without any notice or demand whatsoever:

 

(i) To give LESSEE written notice of LESSOR’s intent to terminate this Lease, in
which event, on the date specified in LESSOR’s notice, LESSEE’s right to
possession of the Premises shall cease, this Lease shall terminate and LESSEE
shall have no further rights hereunder;

 

(ii) Upon the occurrence of any event of default and regardless of whether or
not LESSOR shall have terminated this Lease or exercised any remedies hereunder,
LESSEE will, subject to the provisions of Subparagraph (iii), continue to pay to
LESSOR the Rent and other sums required to be paid by the LESSEE hereunder, and
acceptance of such Rent shall not constitute a waiver of any default hereunder;
thereafter, until the expiration of the Term, provided, however, that LESSOR has
the duty to mitigate its damages.

 

B-12



--------------------------------------------------------------------------------

(iii) Any damage or loss of rent sustained by LESSOR may be recovered by LESSOR,
at LESSOR’s option, at any time after the occurrence of an event of default, at
the time of any reletting or termination, in a single action or in separate
actions, from time to time, as such loss of rents or damages shall accrue, or in
a single proceeding deferred by LESSOR or with jurisdiction reserved by the
court. If suit shall be brought for recovery of the Premises, for the recovery
of Rent or any other amount due under the provisions of this Lease, or because
of the breach of any other covenant herein contained on the part of LESSEE to be
kept and performed, and a breach shall be established, LESSEE shall pay to
LESSOR all expenses incurred therefor, including reasonable attorneys’ fees.

 

C. Remedies Cumulative. Pursuit of any of the foregoing remedies shall not
preclude pursuit of any of the other remedies herein provided or any other
remedies provided by law, nor shall pursuit of any remedy herein provided
constitute a forfeiture or waiver of any of the Rent due to LESSOR hereunder or
of any damages accruing to LESSOR by reason of the violation of any of the
terms, provisions, and covenants herein contained. In case of re-entry,
repossession or termination of this Lease, whether or not the same is the result
of the institution of summary or other proceedings, LESSEE shall remain liable
(in addition to other accrued liabilities), to the extent legally permissible,
for the Rent and all other charges provided for herein until the date this Lease
would have expired had such termination, re-entry or repossession not occurred.

 

21. SIGNS. LESSEE may erect signs on the Property which it deems necessary in
its sole discretion.

 

22. LESSOR’S RIGHT OF ENTRY. LESSOR and its authorized agents or designees shall
have the right upon twenty-four (24) hours prior written notice (except in event
of emergency) to enter the Premises during business hours in order to inspect
the Premises.

 

23. QUIET ENJOYMENT. LESSOR represents that it has full right and power to
execute this Lease and to grant the estate demised herein and that LESSEE, upon
payment of the rents herein reserved, and performance of all of the terms,
conditions, and covenants herein contained, shall have, hold, and enjoy the
Premises during the full term of this Lease, and any extension hereof, subject
and subordinate to all of the terms, covenants and conditions of this Lease,
free from the claims of any person claiming by, through or under LESSOR,
including the holders of any mortgage.

 

B-13



--------------------------------------------------------------------------------

24. HOLDING OVER. If LESSEE, or any of its successors in interest, shall remain
in possession of the Premises, or any part thereof, after the expiration of the
Term, such holding over shall constitute and be construed as, at LESSOR’s
option, a tenancy at sufferance or as a tenancy from month to month only, at a
monthly rental of one hundred twenty five percent (125%) of the monthly rent
applicable during the last month of the Term. LESSEE shall also pay any damages,
if any, incurred by LESSOR as a result of such holding over provided notice is
given to LESSEE by LESSOR upon securing any replacement LESSEE. LESSEE shall
also be subject to all of the conditions, provisions and obligations of this
Lease insofar as the same are applicable to a month-to-month tenancy. Acceptance
of rent shall constitute a renewal of this Lease on a month to month tenancy.

 

25. SURRENDER OF LEASE NOT MERGER. The voluntary or other surrender of this
Lease by LESSEE, or a mutual cancellation thereof, shall not work a merger and
shall, at the option of LESSOR, terminate all or any existing subleases, and/or
subtenancies, or may, at the option of LESSOR, act as an assignment to it of any
or all such subleases or subtenancies, if any.

 

26. ATTORNEYS’ FEES. In any action to enforce this Lease, recover possession,
collect any amount due or for relief or damages resulting from a breach of any
covenant under this Lease, declaratory or otherwise, the defaulting or
non-performing party shall pay the reasonable attorney’s fees and costs of the
prevailing party.

 

27. NOTICES. Any notice, statement, demand, request, consent, approval,
authorization, offer, agreement, appointment or designation under this Lease by
either party to the other shall be in writing and shall be sufficiently given
and served upon the other party if sent by certified mail, return receipt
requested, postage prepaid, or by overnight delivery by a nationally recognized
courier service addressed as follows:

 

If to LESSOR:

  Henry Brabham, IV        

        Vineyard Road

       

Vinton, Virginia

   

With a Copy to:

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

If to LESSEE:

 

David C. Grunenwald

       

Vice-President of Development/Leasing

       

1231 Main Avenue

       

Cleveland, Ohio 44113

   

 

B-14



--------------------------------------------------------------------------------

With a Copy to:

 

James L. Weinberg, Esq.

       

Hirschler Fleischer

       

P.O. Box 500 (23218-0500)

       

15th Floor

       

701 East Byrd Street

       

Richmond, Virginia 23219

   

 

or to such other place as LESSOR or LESSEE may from time to time designate by
notice to the other party. Notice sent in compliance with this Paragraph shall
be deemed given upon receipt if given by hand, on the third (3rd) day next day
on which it is sent if sent by mail, or on the next day if sent by overnight
delivery service.

 

28. WAIVER. Either party’s delay or failure to declare or enforce the other
party’s breach of any term, covenant, or condition herein contained shall not be
deemed to be a waiver of such term, covenant or condition for any subsequent
breach of the same or any other term, covenant, or condition herein contained.
The subsequent acceptance of any Rent hereunder by LESSOR shall not be deemed to
be a waiver of any preceding breach by LESSEE of any term, covenant, or
condition of this Lease, regardless of LESSOR’s knowledge of such preceding
breach at the time of acceptance of such Rent.

 

29. GOVERNING LAW. This Lease shall be construed and governed by the applicable
laws of the Commonwealth of Virginia.

 

30. STATUS OF LESSOR. LESSOR shall have the absolute and unfettered right to
sell or transfer all or part of its interest in the Premises, subject to this
Lease, including, but not limited to, the Option to Buy set forth in paragraph
32, and LESSEE acknowledges and agrees that upon such sale or transfer the term
“LESSOR” shall mean only the new owner or transferee and the transferor shall be
automatically relieved of and discharged of all further liability with respect
to the performance of any of the terms, conditions and covenants of this Lease,
and LESSEE agrees to thereafter look only to such purchaser or transferee of
LESSOR’s interest in the Premises for the subsequent performance of LESSOR’s
obligations hereunder.

 

31. RELATIONSHIP OF THE PARTIES. Nothing contained in this Lease shall be
construed by the parties hereto, or by any third party, as constituting the
parties as principal and agent, partners or joint venturers, nor shall anything
herein render either party liable for the debts and obligations of any other
party, it being understood and agreed that the only relationship between LESSOR
and LESSEE is that of LESSOR and LESSEE.

 

B-15



--------------------------------------------------------------------------------

32. OPTION TO BUY. LESSOR grants to LESSEE the option to purchase (“Option To
Buy “) the Property for $800,000. Such Option may be exercised by LESSEE by
giving written notice to LESSOR any time after the Term and first Renewal Period
of the Lease. Such purchase shall be pursuant to a purchase agreement (“Purchase
Agreement”) in substantially the same form as that attached as Exhibit B. In the
event LESSEE exercises the Option to Buy, the parties agree to execute the
Purchase Agreement within five (5) days after LESSOR receives LESSEE’s notice of
its exercise of the Option to Buy.

 

33. MISCELLANEOUS PROVISIONS.

 

A. Titles, Etc. The marginal headings or titles to the Paragraphs of this Lease
are not a part of this Lease and shall have no effect upon the construction or
interpretation of any part of this Lease. Whenever the singular number is used
in this Lease and when required by the context, the same shall include the
plural, and the masculine gender shall include the feminine and neuter genders,
and the word “person” shall include corporation, firm, or association. If there
be more than one LESSEE, the obligations imposed under this Lease upon LESSEE
shall be joint and several.

 

B. Entire Agreement. This instrument contains all of the agreements and
conditions made between the parties to this Lease and may not be modified orally
or in any manner other than by an agreement in writing signed by all of the
parties to this Lease, or their respective successors in interest.

 

C. Time of the Essence. Except as otherwise specifically provided herein, time
is of the essence of each term and provision of this Lease.

 

D. Successors. The terms and provisions of this Lease shall be binding upon and
inure to the benefit of the heirs, executors, administrators, successors, and
assigns of LESSOR and LESSEE.

 

E. Severability. If any provision of this Lease shall at any time be deemed to
be invalid or illegal by the entry of a final judgment from a court of competent
jurisdiction, which judgment is not subject to appeal, then, in that event, this
Lease shall continue in full force and effect with respect to the remaining
provisions of this Lease as if the invalidated provision had not been contained
herein. In lieu of such illegal, invalid, or unenforceable provision, there
shall be added automatically as a part of this Lease a provision as similar in
terms to such illegal, invalid, or unenforceable provision as may be possible to
make such provision legal, valid, and enforceable.

 

F. Memorandum of Lease. Either party may record a memorandum of this Lease
provided that the memorandum is in a form acceptable

 

B-16



--------------------------------------------------------------------------------

to LESSOR and LESSEE. The party seeking to record the memorandum shall bear the
cost of recording the memorandum. LESSEE hereby agrees that it will not record
this Lease unless such recordation is expressly consented to in writing by
LESSOR, which consent may be withheld or granted in LESSOR’s sole discretion.

 

G. Counterparts. This Lease may be executed in any number of counterparts, each
of which shall be an original but all of which shall together constitute one and
the same instrument.

 

H. Authorization. Each party represents that he or it is duly authorized to
enter into and perform this Lease.

 

I. Broker. LESSEE agrees to pay the leasing firm, Olde Colony Realty, Inc. and
its agent, Galen Conner, its agreed upon leasing commission. Otherwise, each
party warrants to the other that no other agent is entitled to a commission in
connection with a lease or sale of the Property to LESSEE, pursuant to the lease
and option to purchase granted herein and covenants to pay, hold harmless and
indemnify the other party from and against any and all cost, expense or
liability for any compensation, commissions and charges claimed by any broker or
agent with respect to this Lease or the negotiation therewith with whom such
indemnifying party had dealings.

 

J. Force Majeure. Whenever a day is appointed herein on which, or a period of
time is designated within which, either party is required to do or complete any
act, matter or thing, the time for the doing or completion thereof shall be
extended by a period of time equal to the number of days on or during which such
party is prevented from, or is materially interfered with in the course of, the
doing or completion of such act, matter or thing because of strikes, lock-outs,
embargoes, unavailability of labor or materials, wars, insurrections,
rebellions, declaration of national emergencies, acts of God, or other causes
beyond such party’s reasonable control (financial inability excluded); provided,
however, nothing contained in this subparagraph shall excuse either party from
the prompt payment of any amount payable by such party hereunder except as may
be expressly provided elsewhere in this Lease.

 

K. Rule Against Perpetuities. If the Rule Against Perpetuities would invalidate
this Lease or any portion hereof, or would limit the time during which this
Lease shall be effective, due to a potential failure of an interest in property
created herein to vest with a particular time, then, notwithstanding anything
contained in this Lease to the contrary, each such interest must vest, if at
all, within twenty-one (21) years from the date of this Lease. If any such
interest does not vest within that period, then this Lease shall automatically
terminate immediately prior to the expiration of that twenty-one (21) year
period.

 

B-17



--------------------------------------------------------------------------------

L. Time Periods. Should the last day of a time period fall on a weekend or legal
holiday, the next business day thereafter shall be considered the end of the
time period.

 

M. Cooperation. LESSOR agrees to cooperate with LESSEE (at no material cost to
LESSOR) to assist LESSEE in obtaining any approvals requested or required by
governmental bodies or lenders to enable LESSEE to construct the Improvements
and operate its business on the Premises.

 

IN WITNESS WHEREOF, LESSOR and LESSEE have signed and sealed this Lease as of
the day and year above written.

 

LESSEE:

 

Colonial Downs, L.P.

By:

 

Stanley Racing Corp., General Partner

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

LESSOR:

 

 

--------------------------------------------------------------------------------

Henry J. Brabham IV

 

 

--------------------------------------------------------------------------------

Gail T. Brabham

 

EXHIBITS

 

EXHIBIT A – MAP OF THE PROPERTY

EXHIBIT B – PURCHASE AGREEMENT

 

B-18



--------------------------------------------------------------------------------

EXHIBIT C

 

Purchase Agreement

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”), dated as of the      day of
                    ,             , by and between Henry Brabham, IV and Gail T.
Brabham (collectively “Seller”) and Colonial Downs L.P. a Virginia limited
partnership (“Purchaser”), and recites and provides:

 

RECITALS

 

A. Seller is the owner of fee simple title to approximately 8.539 acres of real
property subject to adjustment based on the Survey (as hereinafter defined),
with improvements thereon and appurtenances thereunto belonging, on Vineyard
Road, in Vinton, Virginia (the “Property”).

 

B. The Seller has granted to the Purchaser the Option to Buy the Property in the
Lease between the parties dated as of the     day of                     , 2004
(“Lease”).

 

C. Purchaser has notified Seller of its intention to purchase such Property as
provided in such Lease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of their mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, the parties hereto covenant and agree as
follows:

 

1. Contract for Purchase and Sale. This Agreement shall constitute a binding
contract, on the terms and conditions herein set forth, for the purchase and
sale of the Property.

 

2. Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be Eight Hundred Thousand and No/100 Dollars ($800,000). The Purchase
Price shall be payable immediately useable funds at Settlement (as such term is
defined in Paragraph 3).

 

3. Settlement. Settlement of the purchase and sale of the Property shall be made
at the offices of                                         , or at

 

C-1



--------------------------------------------------------------------------------

such other place as the parties may agree upon in writing, no later that thirty
(30) days after Purchaser has notified Seller of its intention to purchase the
Property. At Settlement, the Purchaser shall pay to the Seller the Purchase
Price and contemporaneously the Seller shall deliver to Purchaser (a) the Deed
(as defined in Paragraph 5); (b) an affidavit for the benefit of Purchaser and
its title insurer, satisfactory to both (the “Affidavit”), stating, inter alia
that (i) no right to a mechanic’s or materialmen’s lien has accrued with respect
to the Property as a result of any act or omission by the Seller and (ii) there
are no outstanding leases or agreements with regard to, or other parties in or
entitled to possession of, the Property; (c) a Certificate of Non-Foreign Status
as required by Section 1445 of the Internal Revenue Code of 1986 and any other
certificates required by any governmental authority or agency; (d) evidence of
registration with the Commonwealth of Virginia Department of Taxation in
compliance with § 58.1-317 of the Code of Virginia of 1950, as amended. The
Seller shall pay the costs of preparing the Deed and the Grantor’s tax thereon.
The Purchaser shall pay all costs and expenses incurred in connection with its
examination of title to the Property and the Survey and all premiums charged by
the Purchaser’s title insurance company. Real estate taxes, including “rollback”
taxes, if any, shall be prorated between the Seller and the Purchaser as of
Settlement, according to the number of days of the year which the Property is
owned or to be owned by each party. Each party shall pay its own legal,
accounting and other expenses incurred in connection with this Agreement or
Settlement hereunder.

 

4. The Deed. At Settlement, the Seller shall deliver to the Purchaser a general
warranty deed with full English covenants of title (the “Deed”) conveying to the
Purchaser a good and marketable fee simple title to the Property pursuant to the
Survey, free and clear of all liens, encumbrances, conditions and restrictions
except (i) the lien for real estate taxes not yet due and payable; and (ii) any
liens, encumbrances, conditions, restrictions or other objections to title which
do not, in Purchaser’s reasonable opinion, adversely effect Purchaser’s use of
the Property.

 

5. Risk of Loss. The risk of loss or damage to the Property by fire or other
casualty prior to Settlement shall be on the Seller, except as otherwise
provided in the Lease. If such loss or damage materially and adversely affects
the Purchaser’s intended use and enjoyment of the Property as of Settlement, the
Purchaser shall be entitled to terminate this Agreement and the parties hereto
shall have no further obligations or liabilities to one another hereunder.

 

6. Default By Seller. The parties agree that, in the event of a default by
Seller under this Agreement, Purchaser shall be entitled to enforce this
Agreement by specific performance.

 

7. Agents and Brokers. Each party hereunder represents and warrants that it did
not consult or deal with any broker or agent, real estate or otherwise,

 

C-2



--------------------------------------------------------------------------------

with regard to this Agreement or the transactions contemplated hereby, and each
party hereto agrees to indemnify and hold harmless the other party from all
liability, expense, loss, cost or damage, including reasonable attorneys’ fees,
that may arise by reason of any claim, demand or suit of any agent or broker
arising out of facts constituting a breach of the foregoing representations and
warranties.

 

8. Binding Agreement. This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

 

9. Notices. Any notice, request or demand required or permitted to be given
pursuant to this Agreement shall be conform to the Notice provision outlined in
the Lease.

 

10. Interpretation. When the context in which words are used in this Agreement
indicates that such is the intent, words in the singular number shall include
the plural, and vice versa, and words in the masculine gender shall include the
feminine and neuter genders, and vice versa.

 

11. Title and Headings; References. Titles and headings to Paragraphs and
Subparagraphs herein are inserted for the convenience or reference only, and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement. All Paragraph and Subparagraph references in this Agreement are to
the Paragraphs or Subparagraphs of this Agreement unless expressly stated to the
contrary.

 

12. Entire Agreement; Modification. This Agreement contains the entire agreement
between the parties hereto relating to the Property and supersedes all prior and
contemporaneous negotiations, understandings and agreements, written or oral,
between the parties hereto. This Agreement shall not be amended or modified and
no waiver of any provision hereof shall be effective unless set forth in a
written instrument executed with the same formality as this Agreement.

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed in its name pursuant to due authority as of the dates set forth below.

 

PURCHASER:

 

Colonial Downs, L.P.

By:

 

Stanley Racing Corp., General Partner

   

By:

 

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------

 

SELLER:

 

 

--------------------------------------------------------------------------------

Henry J. Brabham IV

 

 

--------------------------------------------------------------------------------

Gail T. Brabham

 

C-4